In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 11-627V
                              (E-Filed: January 16, 2014)

* * * * * * * * * * * * * * *
JOE B. WALLACE,             *                     UNPUBLISHED
                            *
             Petitioner,    *                     Special Master
                            *                     Lisa D. Hamilton-Fieldman
          v.                *
                            *                     Influenza Vaccination; Rheumatoid
SECRETARY OF HEALTH AND     *                     Arthritis; Acute Disseminated
 HUMAN SERVICES,            *                     Encephalomyelitis; Decision;
                            *                     Stipulation.
             Respondent.    *
* * * * * * * * * * * * * * *

Robert J. Krakow, New York, NY, for Petitioner.
Lynn E. Ricciardella, Washington, DC, for Respondent.

                         DECISION AWARDING DAMAGES1

      On September 30, 2011, Petitioner, Joe Wallace, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). Petitioner alleged that he suffered rheumatoid arthritis (“RA”) and acute
disseminated encephalomyelitis (“ADEM”), as a result of receiving two influenza
vaccinations.2

       1
          Because this decision contains a reasoned explanation for the undersigned’s
action in this case, the undersigned intends to post this decision on the United States
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. §
3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within
which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,

                                              1
        Respondent denies that Petitioner’s influenza vaccinations caused Petitioner’s RA
and ADEM, and/or any other injury. Nonetheless, both parties, while maintaining their
above stated positions, agreed in a Stipulation, filed January 16, 2014, (“Stipulation”) that
the issues before them can be settled and that a decision should be entered awarding
Petitioner compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $225,000.00 in the form of a check payable to Petitioner.
       This amount represents compensation for all damages that would be
       available under 42 U.S.C. §300aa-15(a) to which Petitioner would be
       entitled.

Stipulation ¶ 8.


       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                  s/Lisa D. Hamilton-Fieldman
                                                  Lisa D. Hamilton-Fieldman
                                                  Special Master




codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                              2